UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10 166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 01/31//2015 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund January 31, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.0% Rate (%) Date Amount ($) Value ($) Alabama3.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 4,000,000 5,002,160 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 2,025,000 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,012,500 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 7,835,000 a 5,548,590 Alaska.4% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 2,000,000 1,651,380 Arizona2.4% Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,944,600 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,650,000 4,273,397 California14.9% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,658,323 California, GO (Various Purpose) 5.25 10/1/20 1,000,000 1,196,440 California, GO (Various Purpose) 5.75 4/1/31 5,000,000 5,902,300 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 6,170,950 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,688,230 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 b 54,465 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 2,955,000 b 3,576,555 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 3,000,000 3,727,230 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,341,100 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,174,390 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 2,670,000 3,205,976 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,402,820 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/28 5,000,000 6,034,550 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,956,800 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,731,705 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 c 5,702,800 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 c 1,713,015 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,788,700 Colorado2.4% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 c 6,763,701 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 5.63 6/1/43 2,000,000 2,338,760 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 c 1,152,470 Connecticut1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 c 3,023,350 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,512,520 District of Columbia.8% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/28 2,800,000 c 3,297,084 Florida6.6% Broward County, Airport System Revenue 5.00 10/1/42 3,750,000 c 4,274,062 Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 c 3,861,386 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,545,760 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 3,500,000 4,255,720 Miami-Dade County, Seaport Revenue 5.50 10/1/42 2,500,000 c 2,963,400 Orlando-Orange County Expressway Authority, Revenue 5.00 7/1/35 3,500,000 c 4,082,470 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 d 64,517 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 e 1,515,280 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 0.21 11/15/23 2,000,000 f 1,905,000 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 c,e 664,590 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,146,200 Georgia1.8% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 c 3,417,330 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 4,330,645 Hawaii.3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 1,179,660 Illinois8.9% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/43 3,750,000 c 4,323,487 Chicago Park District, Limited Tax GO 5.00 1/1/27 2,030,000 2,417,365 Illinois, GO 5.50 7/1/38 3,000,000 3,417,750 Illinois, Sales Tax Revenue 5.00 6/15/24 2,500,000 3,052,700 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/27 5,230,000 6,156,547 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 3,007,875 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 3,000,000 3,532,140 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,830,300 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 2,095,975 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,765,667 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,000,000 2,306,360 Indiana.8% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,804,230 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,503,012 Iowa2.2% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 2/15/31 1,200,000 1,419,048 Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/24 2,635,000 3,175,623 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 3,500,000 3,757,320 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 1,000,000 1,108,710 Kentucky5.9% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 3,125,000 c 3,424,625 Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 3,000,000 3,558,810 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,229,245 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,733,620 University of Kentucky, General Receipts Bonds 5.25 10/1/20 4,460,000 5,429,961 Louisiana2.7% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,301,400 New Orleans, Sewerage Service Revenue 5.00 6/1/21 1,000,000 1,188,280 New Orleans, Water Revenue 5.00 12/1/34 2,000,000 2,312,620 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 2,865,000 3,036,556 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 2,500,000 2,830,650 Maine.6% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,458,900 Maryland1.3% Maryland Transportation Authority, Airport Parking Revenue (Baltimore/Washington International Thurgood Marshall Airport Projects) 5.00 3/1/18 5,000,000 c 5,578,850 Massachusetts3.3% Massachusetts, Federal Highway Grant Anticipation Notes (Accelerated Bridge Program) 5.00 6/15/23 3,000,000 c 3,702,390 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 c 5,749,950 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,255,000 2,508,823 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,053,993 Michigan5.1% Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 3,047,925 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,804,275 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 2,500,000 2,892,025 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/37 2,000,000 2,275,020 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,500,000 3,502,030 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) (Escrowed to Maturity) 7.00 11/1/15 5,000,000 5,253,450 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 c 2,833,425 Nebraska.4% Nebraska Public Power District, General Revenue 5.00 1/1/34 1,500,000 1,799,880 Nevada.3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 c 1,142,900 New Jersey.5% New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 0.11 1/1/30 2,500,000 c,f 2,325,000 New Mexico.7% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.87 8/1/19 3,000,000 f 3,011,220 New York11.1% Austin Trust (Series 1107) Non-recourse (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 c,g,h 11,019,274 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,928,200 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 c 2,206,865 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 c 2,963,425 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/40 2,000,000 c 2,363,500 New York City, GO 5.00 10/1/36 5,000,000 5,822,100 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 c 3,408,810 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,861,500 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,150,510 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 h 2,683,975 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.12 8/1/32 2,450,000 f 2,220,313 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/23 1,500,000 c 1,840,530 North Carolina.9% Wake County, GO (School Bonds) 5.00 2/1/22 3,100,000 3,860,430 Ohio.3% Ohio, Capital Facilities Lease Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.00 2/1/21 1,000,000 1,206,930 Oklahoma.5% Oklahoma Municipal Power Authority, Power Supply System Revenue (Prerefunded) 6.00 1/1/18 2,000,000 b 2,307,360 Pennsylvania4.3% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 c 3,242,633 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,761,600 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/42 3,995,000 c 4,591,214 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,628,800 South Carolina2.7% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.50 1/1/38 5,000,000 5,754,350 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 5,000,000 5,816,250 Tennessee.7% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,826,207 Texas7.4% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) (Permanent School Fund Guarantee Program) 5.00 8/15/31 3,825,000 4,596,273 Houston, Airport System Special Facilities Revenue (Continental Airlines, Inc. Terminal Improvement Projects) 6.13 7/15/17 1,200,000 c 1,204,308 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 c 2,348,640 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 5,665,000 c 6,409,211 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 c 6,141,226 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 4,043,200 San Antonio, Water System Revenue 5.00 5/15/36 2,945,000 3,399,973 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/42 3,000,000 c 3,414,510 Washington3.2% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/22 2,000,000 2,478,700 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/24 3,040,000 3,858,277 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 3,660,000 4,595,642 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,655,510 West Virginia1.3% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 5,766,650 Wisconsin.6% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,508,242 Total Investments (cost $379,580,457) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c At January 31, 2015, the fund had $121,150,431 or 28.4% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation. d Non-income producingsecurity in default. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. g Collateral for floating rate borrowings. h Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2015, these securities were valued at $13,703,249 or 3.2% of net assets. At January 31, 2015, net unrealized appreciation on investments was $47,742,494 of which $48,192,390 related to appreciated investment securities and $449,896 related to depreciated investment securities. At January 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 427,258,434 64,517 The following is a summary of the inputs used as of January 31, 2015 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 24, 2015 By: /s/ James Windels James Windels Treasurer Date: March 24, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
